Citation Nr: 0723029	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-24 760	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for skin lesions and actinic keratosis of the head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from a March 2003 rating decision  
and an August 2004 Decision Review Officer (DRO) decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Paul, Minnesota.  In March 2003, the RO 
denied separate compensable evaluations for each ear in the 
veteran's bilateral tinnitus claim.  The August 2004 decision 
granted service connection for skin lesions and actinic 
keratosis of the head and assigned a 10 percent disability 
rating.  The veteran has appealed both issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2005 substantive appeal, the veteran requested a 
Travel Board hearing before a Veterans Law Judge.  He has not 
yet been scheduled for this hearing.  It is a basic principle 
of veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Therefore, this case is 
remanded so that the veteran's hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The AMC should contact the veteran to 
schedule a hearing before a Veterans Law 
Judge in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




